People v Scott (2019 NY Slip Op 03629)





People v Scott


2019 NY Slip Op 03629


Decided on May 8, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 8, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
RUTH C. BALKIN
LEONARD B. AUSTIN
ROBERT J. MILLER, JJ.


2016-08077
 (Ind. No. 15-00278)

[*1]The People of the State of New York, respondent,
vDangelo Scott, appellant.


Arleen Lewis, Blauvelt, NY, for appellant.
Kevin P. Gilleece, Acting District Attorney, New City, NY (Tina L. Guccione of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Rockland County (William A. Kelly, J.), rendered June 29, 2016, convicting him of criminal possession of a weapon in the second degree and criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant contends that he is entitled to a hearing to determine whether he was properly sentenced as a second violent felony offender (see  Penal Law § 70.04[1][b][iv], [v]; CPL 400.15). At the sentencing proceeding, however, after reviewing the predicate felony statement and other information presented by the People regarding the prior conviction and period of incarceration served thereon, the defendant admitted the facts alleged in the predicate felony statement and that the prior conviction was imposed within 10 years before the commission of the current offenses (see  Penal Law § 70.04[1][b][iv], [v]). Since the defendant did not controvert any of these allegations, a hearing to determine whether the defendant was a second violent felony offender was not required (see  CPL 400.15[4]).
RIVERA, J.P., BALKIN, AUSTIN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court